JohnsoN, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
That the merchandise covered by the appeals for reappraisement set forth in Schedule A, attached hereto and made a part thereof, consists of certain Chinaware from Great Britain.
That on or about the dates of exportation such or similar merchandise was not freely offered for sale to all purchasers in the principal market of Great Britain either for home consumption or for export to the United States.
That on or about the dates of exportation such or similar imported merchandise was not freely offered for sale in the United States for domestic consumption.
That on or about the dates of exportation the entered values of the merchandise were equal to the cost of production for such merchandise as such value is defined in Section 402 (f) of the Tariff Act of 1930.
That the appeals for reappraisement are limited to the Chinaware covered by the entries in question and are abandoned in all other respects.
That the appeals for reappraisement set forth in Schedule A are submitted in this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the chinaware here involved, and that such values were the entered values.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be entered accordingly.